—Appeal from a judgment of the Supreme Court (Teresi, J.), entered March 4, 1999 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition as, inter alla, time barred.
By determination dated May 20, 1998, petitioner was informed that his request for merit time eligibility was denied. Subsequently, by petition dated November 4, 1998, petitioner commenced this CPLR article 78 proceeding and Supreme Court issued an order to show cause, which was filed on December 17, 1998. Respondent thereafter moved to dismiss the proceeding as, inter alla, untimely.
Inasmuch as petitioner failed to commence the proceeding within the four-month Statute of Limitations period (see, CPLR 217), the proceeding was properly dismissed (see, Matter of Wright v Goord, 262 AD2d 876). Petitioner’s remaining arguments on this point have been examined and found to be unpersuasive.
Cardona, P. J., Crew III, Peters, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed, without costs.